Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of applicants’ response filed 4/23/21 the following applies.
Claims 21 and 37(dependent thereon) are objected to because of the following informalities:  It was pointed out in a previous action that “X” as C still is present in the claim. In the response to the restriction filed on 10/16/19 applicants elected group J which was limited to X as O or S, the latter deleted in a previous amendment. The election was made without traverse.All remaining claims have been limited to elected subject matter. Appropriate correction is required.
 While extensive amendments have been made to the claims which contain many embodiments and subformulas, the following rejection still applies for some of the dependent claims.
Claim Rejections - 35 USC § 112
Claim 23 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 While applicants have included the “imidazo[1,2-a]pyridine ring system” as the intended bicyclic system,   the phrase “R’…” needs to be modified to recite “ may be attached to an adjacent carbon atom of the phenyl group thereby forming an “imidazo[1,2-a]pyridine ring system” .  Note the first “A” choice in formula (II) is a phenyl ring and thus mention of “the aryl group” in  claim 23 lacks antecedent basis .


Claims 42-44 remain rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. While applicants have addressed the rejections of the previous action and also deleted other choices said claims are still outside the scope of claim 21 at the variable “j’” in these claims which recite 1-3 as the range. Note in claim 21 the upper range is 2 not 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 29-31,35 and 45-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Should applicants’ response to this action place the examined clams in condition for allowance, withdrawn claims would need to be cancelled. In general even if some claims are eligible for rejoinder, entry of such after Final is not a matter of right
 where additional issues would be raised.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY A BERNHARDT whose telephone number is (571)272-0664.  The examiner can normally be reached during the hours 11:00-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/EMILY A BERNHARDT/           Primary Examiner, Art Unit 1624